Citation Nr: 0214353	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  94-05 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral postoperative 
cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had a period of active duty for training from 
October 1979 to January 1980.  He had periods of active duty 
from January 1991 to June 1991 and from September 1996 to May 
1997.  He was a member of the Army Reserves and also had 
periods of inactive duty training.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1993 by the Chicago, Illinois, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In February 1996, the Board remanded this matter to the RO 
for further development of the evidence.  The case was 
returned to the Board in September 2002.  The Board notes 
that, in November 2000, while this case was in remand status, 
the veteran withdrew his appeal on the issue of entitlement 
to service connection for residuals of a right foot 
bunionectomy.  The case was returned to the Board in 
September 2002.


FINDINGS OF FACT

There is no competent medical evidence that bilateral 
postoperative cataracts are related to any incident or 
manifestation during active duty, active duty for training, 
or inactive duty training.


CONCLUSION OF LAW

Bilateral postoperative cataracts were not incurred in 
aggravated by service. 38 U.S.C.A. §§ 101(24), 1110, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).  In the instant case, the Board finds 
that VA has complied with the requirements of the statute.  
The veteran has not identified any evidence which may be 
pertinent to his claim which the RO has not obtained and 
considered.  The RO notified the veteran of the requirements 
in law to establish entitlement to the benefits which the 
veteran is seeking.  In a May 2001 letter, the RO notified 
the veteran that he should submit or identify medical 
evidence of current disability or evidence showing persistent 
or recurring symptoms of disability, but the veteran did not 
submit or identify any evidence not already of record.  The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claim on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).  The term 
"active military, naval, or air service" includes any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty and any period 
of inactive duty training in which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. § 101(24) (West Supp. 
2002).

The veteran has contended that, in 1980 or 1981, during a 
period of active duty for training, foreign bodies got into 
his eyes which later caused cataracts.  His service medical 
records are negative for any injury to the eyes or a finding 
of cataracts in the early 1980s.  The veteran has stated 
that, at the time of the claimed incident in 1980 or 1981, he 
was treated at St. James Hospital, Chicago Heights, Illinois.  
However, in June 1997, that facility reported having no 
records of treatment of the veteran.

In May 1988 (at a time when he was not serving a period of 
active duty, active duty for training, or inactive duty 
training), the veteran was seen at University of Chicago 
Hospitals for a complaint of blurry vision.  The diagnosis 
was bilateral congenital cataracts, possible tetanic 
cataracts.

VA treatment records show that, in March 1990, the veteran 
underwent cataract extraction and posterior chamber 
intraocular lens implant of the left eye.  In January 1992, 
he underwent the same procedure on the right eye.

In August 2000, as requested by the Board, the veteran was 
examined by a specialist in ophthalmology, who reviewed his 
claims file.  On examination, corrected visual acuity was 
20/25 in the right eye and 20/20 minus 2 in the left eye.  
The diagnosis was status post cataract extraction and 
posterior chamber intraocular lens implant, left eye 1990, 
right eye 1992.  The examiner commented that: the veteran 
gave a vague history of trauma to the eyes in 1981, but there 
were no details of such trauma in the record; there was a 
history of trauma to the left eye with a fist in May 1996, 
diagnosed as a contusion, which was unrelated to cataracts; 
and the veteran claimed additional trauma to the left eye 
with a foreign body, glass, in July 1999, which was unrelated 
to cataracts, as it occurred after he had symptoms of 
cataracts.  The examiner stated his opinion that it was not 
at least as likely as not that the veteran's cataracts were 
due to military service.

Upon consideration of the evidence, the Board notes that a 
physician who examined the veteran in May 1988, prior to his 
cataract extraction surgeries, found that his cataracts were 
congenital in nature.  The Board also notes that there is no 
medical evidence that any trauma or injury to the eyes in 
1980 or 1981 during a period of active duty for training 
resulted in the cataracts.  Finally, the Board notes that an 
ophthalmologist who reviewed the veteran's pertinent medical 
records found that his postoperative bilateral cataracts are 
not related to his service.  The veteran has not submitted or 
identified any medical finding or opinion that the cataracts 
which were extracted from his eyes in 1990 and 1992 were 
related to trauma or injury during any period of military 
service.  The Board, therefore, finds that there is no basis 
in the record to conclude that bilateral postoperative 
cataracts have any relationship to service.  Entitlement to 
service connection for bilateral postoperative cataracts is 
not established.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2002). 


ORDER

Service connection for bilateral postoperative cataracts is 
denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

